Citation Nr: 1514648	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

The Veteran appeared at a videoconference hearing before the undersigned in September 2014.  A transcript of the proceeding is of record. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to service.

2. The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110 , 1111, (West 2014); 38 C.F.R. §§ 3.303 , 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 , 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

The Board is granting the Veteran's service connection claim for tinnitus, thereby, granting the full benefit sought on appeal for that issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the Veteran's service connection claim for tinnitus, such error was harmless and will not be further discussed.

With regard to the Veteran's bilateral hearing loss claim, appropriate notice was provided in a May 2010 letter.  

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment, private treatment and VA treatment records.  The Veteran was afforded a VA examination in September 2010.  The Board finds this examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007), Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Continuity of symptomatology is required only where the condition noted during service or in the applicable presumptive period is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The provisions of § 3.303(b) only apply to the list of chronic disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


A. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends was caused by acoustic trauma during service.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his May 1970 induction examination, a clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the May 1970 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.  At his June 1973 separation examination, clinical evaluation of the ears was also normal.  There was no audiogram or other hearing test completed on release from active duty.  

Treatment records from the Veteran's reserve duty also do not show any complaints, treatment, or diagnosis of hearing loss.  At an April 1975 examination, a clinical evaluation of the Veteran's ears was normal and audiometric testing showed normal hearing.  On a Report of Medical History associated with the examination, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.

An April 2010 private audiological report reflects a long history of hearing loss following noise exposure in service. 

The Veteran was afforded a VA examination in September 2010.  The examiner noted that during service the Veteran was exposed to noise through gunfire, drilling and torpedoes repairs.  He denied any occupational and recreational noise exposure.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner concluded that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  In providing this opinion, the examiner noted that the April 1975 examination, conducted several years after the Veteran's separation, revealed normal hearing.  

The Veteran underwent a private audiological examination in January 2014, where the physician provided an impression of high frequency hearing loss consistent with noise exposure.  The private physician did not specify whether the noise exposure occurred in service. 

There is competent, credible evidence that the Veteran had a bilateral hearing loss disability and suffered acoustic trauma in service.  The September 2010 VA examination report shows bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran contends that his bilateral hearing loss was caused by exposure to loud noise through gunfire, drilling and torpedoes repairs.  His DD 214 confirms service as a submarine repairman.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

However, the Board finds that service connection for bilateral hearing loss is not warranted.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  The examiner reasoned that the Veteran's hearing was normal during an April 1975 examination, several years after service.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner considered the Veteran's history of noise exposure in service and provided an adequate rationale for her opinion.  

The Board acknowledges that the Veteran's private physician provided an impression of high frequency hearing loss consistent with noise exposure.  However, the private physician did not specify whether such noise exposure occurred in service and did not provide a rationale to support the opinion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Because the private physician failed to provide a basis for his conclusions, the Board finds this opinion lack probative value, and therefore, give greater weight to the VA examiner's opinion.

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.

B. Tinnitus  

The Veteran seeks entitlement to service connection for tinnitus.  He contends that his tinnitus was caused by exposure to acoustic trauma during service, particularly through gunfire, drilling and torpedoes repairs.  His DD 214 confirms service as a submarine repairman.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

There are no complaints, diagnoses, or treatment of tinnitus in service.  Post-service treatment records show a diagnosis of tinnitus.  In September 2010, the Veteran was afforded a VA examination.  The Veteran reported constant tinnitus that began in 1972.  The VA examiner found that the Veteran's tinnitus was less likely as not caused by or the result of military noise exposure.  In providing this opinion, the examiner noted that there was no documentation of tinnitus in the Veteran's service records or claims file, with the exception of the April 2010 audiological report.   

At the September 2014 hearing, the Veteran testified that his tinnitus began in 1972 during active duty and has continued since then. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran had asserted that his tinnitus began in service and that he had symptoms since then.  The Board acknowledges the VA examiner's negative opinion.  However, in weighing the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


